DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first-to-invent provisions.
This is in reply to papers filed on 2022-06-03. Claims 30-49 are pending. Claims 30, 37, 44 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 2013/0074188 to Giakouminakis et al. (hereinafter "Giakouminakis '188") in view of U.S. Publication 2008/0189788 to Bahl (hereinafter "Bahl '788") further in view of either of U.S. Publication 20140137257 to Martinez et al. (hereinafter "Martinez '257") or U.S. Publication 20060010493 to Piesco et al. (hereinafter "Piesco '493")) ) does not disclose, with respect to claim 30, "the criticality rating is based at least in part on a rule and the access control" wherein "a set of attributes of an asset of a computing environment. . . identifies an access control deployed in connection with the asset" in the recited context.
Rather, Bahl '788 teaches re-computation of a risk assessment for an asset triggered by various events [Bahl '788 ¶ 0044-0049], including the launch of an application [Bahl '788 ¶ 0049] on the asset.  The claim includes a trigger condition of "an attempt to launch the asset or an application hosted by or interacting with the asset”, which trigger condition reads upon Bahl '788's application launch condition.  Giakouminakis '188, meanwhile, teaches that the value to be computed is a criticality rating value [Giakouminakis '188 ¶ 0034; see also 0040-0044, 0063-0071, 0023, 0084].  However, neither Bahl '788 nor Giakouminakis '188 folds identified access control attributes into "a criticality rating value for the asset".
Martinez '257 discloses accumulating a list of critical vulnerabilities in a network by combining [Martinez '257 ¶ 0109] an asset criticality score with a score based on countermeasures such as access control.  However, Martinez '257 does not fold the countermeasures attributes into the asset criticality score; rather, Martinez '257 considers countermeasures attributes as a separate component to be used along side asset criticality in order to identify critical vulnerabilities (as opposed to critical assets).  Piesco '493 is similar [Piesco '493 ¶ 0040-0061].  There would have been little motivation in Martinez '257 or Piesco '493 to move the countermeasures attributes into the asset criticality score, given that the presence of those countermeasures attributes are accounted for elsewhere in the protocol.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 37, 44, features corresponding to those of claim 30  in the respective context(s).
Dependent claims 31-36, 38-43, 45-49 are allowed in view of their respective dependence from claims 30, 37, 44.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494